Title: Thomas Jefferson to Henry Sheaff, 11 August 1815
From: Jefferson, Thomas
To: Sheaff, Henry


          Dear Sir Monticello Aug. 11. 15.
          With the return of peace I return to my old correspondents. I am out of wine and it will be some months before I can recieve what I have written for to Europe. I must request you to fill up the chasm by sending me a quarter cask of either dry Sherry or dry Lisbon, whichever you have, most to be recommended. let it be in a double cask, and sent to Richmond o by some vessel going to that place, addressed for me to Messrs Gibson & Jefferson of that place who will pay charges and forward it to me. when shipped be so good as to drop me a line of notice with a  information of the price, and it shall be promptly remitted, say within 90. days from the shipment. I avail myself with pleasure on this occasion of renewing to you the assurance of my esteem and respect.
          Th: Jefferson
        